
	
		I
		112th CONGRESS
		2d Session
		H. R. 5925
		IN THE HOUSE OF REPRESENTATIVES
		
			June 7, 2012
			Mr. Austin Scott of
			 Georgia introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To protect individual privacy against unwarranted
		  governmental intrusion through the use of the unmanned aerial vehicles commonly
		  called drones, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Preserving Freedom from Unwarranted
			 Surveillance Act of 2012.
		2.Prohibited use of
			 dronesExcept as provided in
			 section 3, a person or entity acting under the authority of the United States
			 shall not use a drone to gather evidence or other information pertaining to
			 criminal conduct or conduct in violation of a regulation except to the extent
			 authorized in a warrant issued under the procedures described in the Federal
			 Rules of Criminal Procedure.
		3.ExceptionsThis Act does not prohibit any of the
			 following:
			(1)Patrol of
			 bordersThe use of a drone to patrol national borders to prevent
			 or deter illegal entry of any immigrants or illegal substances.
			(2)Exigent
			 circumstancesThe use of a
			 drone by a law enforcement party when exigent circumstances exist. For the
			 purposes of this paragraph, exigent circumstances exist when the law
			 enforcement party possesses reasonable suspicion that under particular
			 circumstances, swift action to prevent imminent danger to life or serious
			 damage to property, or to forestall the imminent escape of a suspect, or
			 destruction of evidence.
			(3)High
			 riskThe use of a drone to
			 counter a high risk of a terrorist attack by a specific individual or
			 organization, when the Secretary of Homeland Security determines credible
			 intelligence indicates there is such a risk.
			4.Remedies for
			 violationAny aggrieved party
			 may in a civil action obtain all appropriate relief to prevent or remedy a
			 violation of this Act.
		5.DefinitionsIn this Act:
			(1)The term drone means any
			 powered, aerial vehicle that does not carry a human operator, uses aerodynamic
			 forces to provide vehicle lift, can fly autonomously or be piloted remotely,
			 can be expendable or recoverable, and can carry a lethal or nonlethal
			 payload.
			(2)The term
			 law enforcement party means a person or entity authorized by law
			 to investigate or prosecute offenses against the United States.
			
